124 F.3d 189
Emerson Tuckerv.Bayside State Prison, New Jersey State Prison, U.S., WilliamClinton, President of U.S., Alford M. Wolin, U.S.D.J., R. L.Williams, Officer, Boyd Williams, II, AssociateAdministrator of Bayside State Prison, Leone, Administratorof Bayside State Prison, Lawrence R. Ashton, Sr.,Administrator of Bayside State Prison, Polly Porter,Classification Officer of Bayside State Prison, JudithPeper, Classification Officer of Bayside State Prison, R.
NO. 96-5216
United States Court of Appeals,Third Circuit.
July 18, 1997

Appeal From:  D.N.J. ,No.95cv03365 ,
Irenas, J.


1
Affirmed.